Citation Nr: 1721244	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  06-34 274	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to February 25, 2011, for the grant of special monthly compensation (SMC) benefits based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted entitlement to SMC based on housebound criteria, effective February 25, 2011.  

In February 2016, the Board denied the appeal for an earlier effective date for the award of SMC based on housebound criteria.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in September 2016 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.


FINDING OF FACT

The evidence does not show that either the Veteran's coronary artery disease or his PTSD, acting alone, was sufficient to render him unable to maintain reasonably gainful employment prior to February 25, 2011.  



CONCLUSION OF LAW

The criteria for SMC at the housebound rate prior to February 25, 2011 were not met.  38 U.S.C.A. §§ 1114 (s), 5101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in May 2011.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Social Security Administration and the Vocational Counselor assessment.

The Veteran has undergone VA examinations related to the disabilities on appeal.  See VA examinations from September 2010 and June 2011.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

SMC Under Bradley

SMC is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

In Bradley v. Peake, 22 Vet. App. 280(2008), the Court held that there could be a situation where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114 (s).  Moreover, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC.  Bradley essentially requires that VA consider a TDIU claim despite the existence of a schedular total rating if VA finds the separate disability supports a TDIU independent of the disability that is rated 100 percent.  Id. at 294.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Facts and Analysis

The Veteran is in receipt of SMC benefits at the housebound rate effective February 25, 2011, based on the fact that he has been awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for his PTSD and coronary artery disease and their effect on his ability to work.  He is seeking an earlier effective date for SMC benefits, and has argued that prior to February 25, 2011, TDIU would have been appropriate based solely on his coronary artery disease.  The analysis and adjudication below is primarily an assessment of this assertion by the Veteran.

The Veteran's service-connected coronary artery disease is rated as 60 percent disabling with an effective date of March 24, 2004.  As noted above, a single disability rated as 60 percent disabling is sufficient for a grant of TDIU, as is a combined rating of 70 percent, with at least one disability rated at 40 percent disabling.  Those criteria have been met since the effective date of the grant of service connection for coronary artery disease, in that PTSD has been assigned a disability rating of 70 percent since February 2001.  

The question, then, is whether the Veteran's coronary artery disease acting alone, or in combination with other disabilities separate from his PTSD, would have rendered him unable to maintain reasonably gainful employment.  The Veteran's other compensably service-connected disabilities as of March 24, 2004, were tinea cruris, rated as 10 percent disabling, and tinnitus, also rated as 10 percent disabling.  Neither has been shown to have adversely impacted his employability and the Veteran has not advanced any argument that they should be considered with respect to the question of entitlement to TDIU.

The information provided by the Veteran's employer stated that his accidental disability retirement began on December 5, 2006.  Prior to that, he worked as a police officer from July 1977, with his employment officially ending on December 30, 2006.  (See VA 21-4192, received 06/01/2011, p. 1.)  

A VA treatment note dated in August 2004 stated that the Veteran had suffered a myocardial infarction (heart attack) which was small and largely treated with stenting of the coronary arteries.  As a result, he had increased stress and was not in a good mood, feeling worried about his health and the Iraq war.  He was upset about being off of work as a policeman on disability status because of his heart attack.  The provider noted that the Veteran's work as a policeman had triggered many of his symptoms of PTSD related to Vietnam.  He had always been able to cope with his symptoms through hard work and physical exercise, until his heart attack had taken these defense mechanisms from him.  Therefore, his PTSD symptoms had become worse.  (See Medical Treatment, received 04/12/2005, p. 10.)

A VA treatment note in November 2004 stated that the Veteran had stopped working as a policeman because he had lost the ability to make traffic stops without high levels of anxiety.  However, he was hoping to be able to return to his job.  (See Medical Treatment, received 04/12/2005, p. 1.)

A VA treatment note in May 2005 observed that the Veteran's cardiac care was being taken care of through insurers connected to his work because he attributed his cardiac condition to the hyperarousal that comes with being on constant alert as a police officer.  He reported being able to do things around the house, such as cut the lawn, and maintained social contacts through a charitable organization he belonged to and friends he spoke with on the phone.  He stated that he was unlikely to be able to return to his same job at the police department because of his cardiac disability, and would likely be medically retired in 2 years.  (See Medical Treatment, received 05/16/2005, pp. 1-2.)

During treatment at VA in July 2007, the Veteran reported feeling somewhat disillusioned about his status in life.  He felt like he could not do physical activity because of his cardiac history.  (See Medical Treatment, received 10/06/2010, p. 28.)

A written statement from the Veteran's VA treatment provider in April 2009 noted that the Veteran had serious heart problems and had been compelled to retire from the Worcester Police Department because of them.  (See Medical Treatment, received 03/17/2010, p. 17.)

One of the Veteran's VA care providers authored a statement in December 2009 regarding his ability to work.  The provider stated that the Veteran had essentially been forced into retirement from the police department because of cardiac problems.  He had been unsuccessful in finding work because of his cardiac problems, which has result in increased depression.  The provider stated that the increased level of PTSD symptoms had basically rendered him unemployable, and the provider believed that he was not capable of working at any time in the foreseeable future because of the combined effects of his PTSD and his heart problems. 

At the September 2010 VA examination the Veteran's METs level based on cardiac function was found to be consistent with activities such as light yard work, regular walking, or climbing one flight of stairs.  The Veteran was on medication to reduce risk factors and had good cardiac function, including a normal EKG.  (See VA Exam, received 09/30/2010, p. 3.)

At the June 2011 VA examination, the examiner noted that the Veteran had suffered a myocardial infarction in 2004 and had been hospitalized five times between 2004 and 2008 for the placement of eight stents.  The examiner noted that the Veteran was no longer employed, having retired in 2007 as a result of his heart disease.  With respect to the Veteran's heart disability, the examiner stated that it resulted in a slight limitation of physical activity, with symptoms of fatigue and shortness of breath brought on by moderate levels of physical activity.  The examiner further stated that because of the cardiac disability, the Veteran was unable to engage in "laborious work" but was capable of sedentary work.  (See VA Exam, received 06/02/2011, pp. 2, 17, 19, 20.)

A private vocational evaluation was performed to determine the Veteran's capacity to work in March 2014.  The Veteran reported that his limitations on social functioning and employment were related to his service connected disabilities, including PTSD and cardiac problems.  He was placed on disability leave from the police department as a result of coronary artery disease and subsequent stent placement.  He stated that he had been unable to work since 2004 because of his heart condition.  The vocational expert observed that the Veteran had worked in medium to heavy occupations which was he was no longer able to perform, citing the December 2007 letter reporting that the Veteran was unable to functioning in social settings such as group therapy because of his PTSD.  The vocational expert offered the opinion that the Veteran's "period of unemployability began after he was unable to continue working as a Police Officer on 07/14/2004 after being hospitalized for his heart condition," noting that he had also been hospitalized for treatment of his PTSD symptoms.  The vocational expert noted that the Veteran had an Associate's degree and computer skills that would transfer to a sedentary occupation if he was able to work at all.  The expert noted the opinion of the May 2005 VA examination that the Veteran's PTSD symptoms such as hypervigilance negatively impacted his heart condition.  It was the vocational expert's opinion that the combination of the Veteran's PTSD and coronary artery disease with stent placement prevented him from continued employment in fields consistent with his occupational history.  (See Medical Treatment, Private, received 06/19/2014, p. 4.)  

After considering all of the evidence of record, to include that set forth above, the Board concludes that neither the Veteran's PTSD nor his coronary artery disease, acting alone, was sufficient to prevent him from maintaining reasonable gainful employment at any time prior to February 25, 2011.  Treatment notes, including that in August 2004, noted that that the Veteran's symptoms of PTSD and coronary artery disease working together resulted in his inability to work.  When his coronary artery disease removed some of the outlets for his PSTD symptoms, such as work and physical activity, he lost the defense mechanisms that allowed him to cope with his PTSD.  Treatment notes, including from May 2005, and the VA examination in September 2010 both refer to the Veteran as able to perform tasks around the house, including yard work.  The September 2010 VA examination report included a statement that he had good cardiac function and a normal EKG.

The Board acknowledges the statement in the June 2011 VA examination cited by the JMR which listed the Veteran as having been retired from his work as a police officer as a result of his heart disease.  However, the inability to work as a police officer does not equate to being unemployable.  Indeed, the December 2009 statement by the Veteran's VA treating provider noted that cardiac problems forced the retirement from the police department, but it was that factor and the resulting increase in PTSD symptomatology that rendered him unemployable.  The June 2011 VA examination report stated that the Veteran was capable of sedentary work, although his cardiac disability precluded anything more strenuous.  The March 2014 vocational evaluation noted that the Veteran had an Associate's degree and computer skills which would be transferable to a sedentary occupation.  While the vocational expert concluded that the Veteran had been unemployable since 2004, it also specifically described that as a result of the combination of his PTSD symptoms and coronary artery disease.

For all of the reasons set forth above, the Board finds that the preponderance of the evidence is against a determination that either the Veteran's coronary artery disease acting alone or his PTSD acting alone rendered him unable to maintain reasonably gainful employment prior to March 25, 2011.  Inasmuch as the evidence is not in equipoise, the benefit of the doubt standard of proof does not apply here.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to SMC at the housebound rate prior to February 25, 2011 is denied.  .




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


